COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-15-00352-CV


IN RE CLAUDIA ELENA                                                     RELATOR
JOHNSTON


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 322-462808-09

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered the petition for writ of mandamus filed by relator

Claudia Elena Johnston and the response filed by real party in interest Kevin

Dale Johnston. The court has also considered real party in interest’s request for

attorney’s fees or sanctions.

      The court is of the opinion that all relief should be denied. See Tex. R.

App. P. 52.8(a). Accordingly, relator’s petition for writ of mandamus is denied,




      1
       See Tex. R. App. P. 47.4, 52.8(d).
and real party in interest’s request for attorney’s fees or sanctions is denied.


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and SUDDERTH, JJ.

DELIVERED: December 7, 2015




                                      2